                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TRAVIS GORDON, et al.,                                         )
                                                               )
                                Plaintiffs,                    )
                                                               )
              v.                                               )                 1:21CV29
                                                               )
EARL L. PHILLIP, et al.,                                       )
                                                               )
                                Defendants,                    )
                                                               )


                       MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       This action arises out of an alleged securities transaction, whereby Plaintiffs purchased

stock in entities formed by Defendants to market “Leafy Gram,” a social media and

communication application for cannabis users. (ECF No. 5 ¶ 21.) Before the Court is a

Motion to Dismiss for Failure to State a Claim for which Relief can be Granted, and Lack of

Personal Jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(6), filed by Defendant

Lawrence Harris, III. (ECF No. 26 at 1). Defendant is proceeding pro se.

       Rule 83 of the Federal Rules of Civil Procedure provides that “a district court . . . may

adopt and amend rules governing its practice.” Fed. R. Civ. P. 83(a)(1). Such rules “have the

force and effect of law and are binding upon the parties and the court which promulgated

them.” Jackson v. Beard, 828 F.2d 1077, 1048 (4th Cir. 1987) (internal quotation marks omitted).

This Court, the United States District Court for the Middle District of North Carolina, has

promulgated     such    rules      which      are   featured       prominently    on   its   website:

https://www.ncmd.uscourts.gov/local-rules-and-orders. LR 7.3 provides that “[e]ach motion

                                                    1



      Case 1:21-cv-00029-LCB-LPA Document 42 Filed 09/01/21 Page 1 of 3
shall be set out in a separate pleading” and “[a]ll motions . . . shall be accompanied by a brief.”

LR 7.3(a). While a motion or pleading filed by a defendant appearing pro se “is to be liberally

construed” and “must be held to less stringent standards than formal pleadings drafted by

lawyers”, Estelle v. Gamble, 429 U.S. 97, 106 (1976) (internal quotations omitted); such

Defendant is not free to violate the Federal Rules of Civil Procedure or this Court’s LRs.

       Defendant’s motion suffers from a number of Rules’ violations and other defects:

              The motion was included in the same document as Defendant’s Answer. See
               LR 7.3(a).

              The three-line motion was submitted without any explanation or an
               accompanying brief. See id.

              The motion was signed electronically,1 despite the fact that Defendant has not
               been approved by the Court as an e-filer. See Fed. R. Civ. P. 5(d)(3)(B)(i) (“A
               person not represented by an attorney: may file electronically only if allowed by
               court order or by local rule.”); LR 11.1(c) (“[A]ny person appearing pro se may
               use electronic filing only with the permission of the assigned Judge.”).

              The motion lacks Harris’s telephone number, mailing address, and e-mail
               address. LR 7.1(b) (“Parties or attorneys signing papers submitted for filing
               must state their telephone numbers, mailing addresses and e-mail addresses.”)

       For these reasons, the motion will be dismissed. Because Defendant is proceeding pro

se, the motion will be dismissed without prejudice and Defendant will be allowed to resubmit

his motion. Defendant is now on notice: a motion unaccompanied by a required brief “may,

in the discretion of the Court, be summarily denied.” LR 7.3(k).

       Plaintiffs have also suggested that Defendant Harris has improperly delegated his duty

to sign and serve to his codefendant, Andreu Phillip, who is an attorney. (See ECF No. 36 at



1
 Defendant evidently mailed a motion with a wet signature to Plaintiffs on April 6, 2021, but that
motion has not been filed with the Court. (See ECF No. 36 at 10).
                                                2



       Case 1:21-cv-00029-LCB-LPA Document 42 Filed 09/01/21 Page 2 of 3
10.) Defendant Andreu Phillip is also proceeding pro se and has not appeared before the

Court as Defendant Harris’ counsel. (See ECF No. 6.) Harris is not permitted to delegate his

duty to sign his pleadings, motions, and other papers, or his duty to appear before the court

to any codefendant. See Fed. R. Civ. P. 11(a) (“Every pleading, written motion, and other

paper must be signed . . . by a party personally if the party is unrepresented.”); LR 11.1(a)

(“Any individual who is representing himself or herself without an attorney (pro se) must appear

personally when required and may not delegate that duty to any other individual, including

husband or wife, or any other pro se party.”). If Defendant decides to resubmit this or any

other motion, he must do so himself or through an attorney that has appeared before the

Court on Defendant’s behalf.

       For the reasons stated herein, the Court enters the following:

                                            ORDER

       IT IS THEREFORE ORDERED that the Motion to Dismiss for Failure to State a

Claim for which Relief can be Granted and Lack of Personal Jurisdiction pursuant to Fed. R.

Civ. P. 12(b)(2) and 12(b)(6), filed by Defendant Lawrence Harris, III, (ECF No. 26), is

DENIED without prejudice.

       This, the 31st day of August 2021.

                                            /s/ Loretta C. Biggs
                                            United States District Judge




                                               3



      Case 1:21-cv-00029-LCB-LPA Document 42 Filed 09/01/21 Page 3 of 3
